Citation Nr: 0807936	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis and cellulitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied service connection for bilateral 
plantar fasciitis (claimed as a foot condition).


FINDINGS OF FACT

1.  The veteran's in-service cellulitis was noted to be 
resolved in service and the veteran reported no further 
residual disabilities with this condition.

2.  The veteran does not have a current medical diagnosis of 
cellulitis in the feet.

3.  The veteran's current bilateral plantar fasciitis did not 
manifest for years after service and is not related to the 
veteran's period of active duty service.


CONCLUSION OF LAW

A bilateral foot disability, to include plantar fasciitis and 
cellulitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in December 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
private medical records and VA examination reports.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral foot disability, to include 
plantar fasciitis and cellulitis, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he had a foot disability that begun 
while he was in service which has continued to the present 
day and is related to his current foot disability.  Service 
treatment records reflect that the veteran was treated for 
cellulitis while in service in November 1985, which was noted 
to be resolved later the same month.  The separation 
examination does not report any complaints of or treatment 
for a foot condition.  

Private medical reports from November 1999 to September 2004 
reflect that the veteran complained of foot pain.  A private 
foot exam in April 2000 reported a normal foot exam with no 
redness, swelling pain with palpitation or pain with range of 
motion exercises.  In May 2003 and September 2004, the 
veteran complained of sore feet and was assessed with 
bilateral plantar fasciitis on both occasions.  

In an April 2004 VA examination the veteran presented 
complaints of the bottom of his feet, stating the condition 
was worse in the right foot upon standing.  He reported 
wearing over the counter orthotic inserts but never had 
anything made for his foot.  An examination of the foot 
revealed the right foot was more symptomatic than the left 
foot with tenderness over his medial longitudinal arch more 
on the right side than the left.  The veteran was diagnosed 
with bilateral plantar fasciitis.  Although the record was 
unavailable for review, the examiner opined that the 
veteran's symptoms were mostly plantar fasciitis and an 
infection which he believed was not service connected.

A December 2006 VA examination reflects the veteran reported 
having trouble with his feet for approximately 20 years.  He 
was assessed with a bilateral planovalgus foot deformity with 
tight heel cords, second, third and fourth hammertoe 
deformities on both feet as well as medial heel pain 
consistent with plantar fasciitis.  In addition the examiner 
noted evidence of callus formation under the second 
metatarsal head due to transfer metatarsalgia from a 
hypermobile first ray.  After a review of the record, the 
examiner opined that it was more likely than not that the 
veteran's current condition was developmental or genetic in 
etiology and less likely than not related to any trauma or 
activity while in service.  The examiner concluded by stating 
that it is less likely than not that the veteran's bilateral 
feet conditions were related to, or the cause of, any in-
service activities or infections.

In an August 2006 hearing before the Board, the veteran 
asserted that he has continued to have pain in his feet since 
he was treated for cellulitis in service.  The veteran 
reported receiving treatment by VA doctors in 1991 but was 
not diagnosed with any foot condition.  He also stated that 
due to his current foot condition, he missed work about four 
to five times a month on average.  The veteran and his 
representative presented an argument in which the veteran's 
in-service cellulitis is the cause of his current plantar 
fasciitis.  There was no medical evidence presented during 
the hearing nor is there medical evidence in the record that 
supports this assertion.  

In a January 2007 letter, a private podiatrist stated that 
the veteran suffers from plantar fasciitis which looks like 
it was related to his military service.  The podiatrist also 
included a copy of a progress note in which the veteran 
reported that he believed his current plantar fasciitis may 
be related to the military and that the pain in both of his 
feet has been present since his days in the military. 

The Board notes that although the veteran was treated for 
cellulitis in service there is no medical evidence of a 
current diagnosis of cellulitis and the service treatment 
records noted that cellulitis resolved in service.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of 
competent medical evidence establishing a current diagnosis 
of cellulitis, the claim must be denied.

The Board acknowledges the veteran has a current medical 
diagnosis of bilateral plantar fasciitis.  Service treatment 
records do not contain any findings of plantar fasciitis in 
service and the medical evidence of record demonstrates that 
the veteran was not treated for a foot condition for almost 
ten years following service.  In addition, there are 
conflicting medical opinions as to whether the veteran's 
current bilateral plantar fasciitis is related to his in-
service cellulitis.  The Board will consider the medical 
opinions of record in determining whether service connection 
may be granted based on a link between the veteran's in-
service cellulitis and his current bilateral plantar 
fasciitis.

As the December 2006 VA examination was based on a complete 
review of the claims file, treatment reports and examination 
findings, the VA examiner's conclusion that the veteran's 
plantar fasciitis is not related to his in-service cellulitis 
is entitled to greater weight than the opinion rendered by 
the veteran's private physician in his January 2007 letter.  
See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence).

In this case, the January 2007 opinion of the private 
podiatrist was not predicated on a review of the claims 
folder and he provided no rationale to support his 
conclusion.  In addition, it appears that the private 
podiatrist based his conclusion on the veteran's statements 
regarding the history of his foot problems as there was no 
other evidence referenced in his letter.  See LeShore v. 
Brown, 8 Vet App 406 (1995) (a veteran's lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant' s 
recitations).  The Board, therefore, attaches greater weight 
to the clinical findings of the VA examiner from the December 
2006 VA examination, which were predicated on a review of the 
claims file and an examination of the veteran.  In fact, the 
VA examiner considered the veteran's in-service cellulitis 
when concluding that the current condition was not related to 
service.  In addition, the VA examiner provided a rationale 
for why he believed that the findings did not support a nexus 
between the veteran's current disability and his in-service 
injury.  Therefore as there is no medical evidence of a nexus 
between the in-service cellulitis and the veteran's current 
plantar fasciitis, service connection may not be granted on 
this basis.

The Board also notes the VA examiner's opinion in the 
December 2006 VA examination which stated that the veteran's 
current bilateral plantar fasciitis was developmental or 
genetic in etiology.  This raises the issue of aggravation of 
the veteran's pre-exisiting condition in service.  Congenital 
or developmental defects are not diseases within the meaning 
of applicable legislation.  See 38 C.F.R. § 3.303(c) (2007).  
However, service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  See VAOPGCPREC 67-90 
(July 18, 1990).  As there were no findings of plantar 
fasciitis in service, the issue of aggravation is not before 
the Board at this time.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for a bilateral foot disability, to 
include plantar fasciitis and cellulitis, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


